PER CURIAM.
*53This disciplinary matter is before the Court on the petition of Prince A. Brumfield, Jr. (State Bar No. 090667) for voluntary surrender of license, pursuant to Bar Rule 4-227 (b). In his petition, Brumfield, who has been a member of the Bar since 1981, acknowledges that he filed a quit claim deed in the clerk's office of the superior court; that this deed purported to, but did not in fact, contain the signature of another individual; and that, at the time of this filing, Brumfield knew that this other individual had not signed the deed. Brumfield acknowledges that, by this action, he violated Rule 8.4 (a) (4) of the Georgia Rules of Professional Conduct, found in Bar Rule 4-102 (d) ; the maximum sanction for a violation of this rule is disbarment. By this petition, Brumfield seeks to have this Court accept the voluntary surrender of his license, which he acknowledges is tantamount to disbarment. The Bar has responded to the petition, recommending that this Court accept Brumfield's petition.
We have reviewed the record and agree to accept Brumfield's petition for the voluntary surrender of his license, which is tantamount to disbarment. See generally In the Matter of Lipman, 293 Ga. 581, 748 S.E.2d 454 (2013). Accordingly, the name of Prince A. Brumfield, Jr. is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Brumfield is reminded of his duties under Bar Rule 4-219 (c).
Voluntary surrender of license accepted.
All the Justices concur.